department of the treasury address any reply to appeals_office royal palm one suite south pine island road plantation fl employer_identification_number person to contact contact telephone number fax number uil certified mail internal_revenue_service appeals number release date date date a name b address name a address b ein c poa d dear this is our final adverse determination with respect to your exempt status under sec_501 of the internal_revenue_code code recognition of your exemption under code sec_501 is revoked beginning january 20xx the revocation of your exempt status was made for the following reason is not operated exclusively for exempt purposes under sec_1 c - c an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service dallas area office alpha road room ms ndal dallas tx if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager cc yi department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you’ll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule no or exhibit department of the eaeaatiry - internal_revenue_service explanation of items form 886a name of taxpayer year period ended 20xx issue conducted and verified activities in furtherance of the whether exempt_purpose of the private_foundation or should the foundation be revoked for failing to carrying out the exempt_purpose facts is currently a c private is a 501_c_3_organization that received exemption as a private_foundation under sec_509 of the internal_revenue_code based on the activities to be conducted as the exempt_purpose submitted on the application_for exemption foundation established and incorporated in may 19xx the foundation applied for exemption in april 19xx the exempt_purpose per the application_for exemption to present exposition of objects belonging to the corporation to negotiate contracts with museums and other organizations to organize expositions to promote museums the organization stated their fundraising program is private exposition open to the public sales for the benefit of other organizations with the same objective publications of articles as well as textbooks and films by exhibits through the corporation itself or through on august 19xx the organization submitted an additional letter stating the organization plans to have exhibits of the art this will be treated as any other type of museum exhibit tickets will be sold to view the exhibition application also stated t-shirts knick knacks and books about artifacts and the history of the artifacts in the exhibition will be sold proceeds will be used to finance the exhibition itself and then used exclusively to fund other exhibitions and to acquire artifacts to further the purpose of the organization therefore no private benefit will result in these transactions as all of the proceeds after expenses will be used for the purpose of the organization the organization exempt_purpose is stated in the application conducting art exhibits and providing art for exhibits in the u s and europe art that is property of the corporation form 886a department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer explanation of items 20xx received a letter from the internal_revenue_service dated september 19xx which stated based on the information you supplied and assuming your operation will be as stated in your application_for recognition of exemption we have determined you are exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 on december 20xx the organization sent a letter to the internal_revenue_service stating there has been no activity for the organization for the past years since the application_for exemption the letter further stated the organization was set up to provide to various museums throughout the united_states and possibly europe a significant amount of the years and is in the possession of purchases is well over dollar_figure the letter also stated that purchased any art because they did not have the funds to purchase art has been purchased over the total cost of the has not operations from 19xx to present in the u s included one a sec_2 to duration stated in a letter from exhibit in years this was the only exhibit stated as held in the united_states documents were requested to verify the operation of the exhibit the cost the duration of the exhibit and the items included in the exhibit the shipping and return shipping documents to help verify duration of the exhibit would start on august 19xx attempts to hold exhibits but stated the hosts declined due to foundation inability to authenticate the organization has been in operation from 19xx to present a total of years provided copies of programs stating the exhibit provided statements of other the the purchase of the dollar_figure listed on form_990-pf return line submitted statement and letters as verification of the several document request were submitted to the opportunity for the organization to verify and prove operations in keeping with the exempt_purpose of the organization in lieu of to provide an form 886a department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer explanation of items 20xx cancelled checks cashier check loan agreements repayment schedules check register deposit slips invoices billing statements or customs documents the organization provided written statements and a list of artifacts which stated they were passed through customs with no customs certification stamps or signatures the statements and copies of emails were provided as verification of furtherance of foundation exempt_purpose activities law and argument c -1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 b organizational_test in general i an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes department of the treasury - internal_revenue_service schedule no or exhibit form 886a year period ended name of taxpayer explanation of items 20xx primary activities an organization will be it c operational_test regarded as exclusively for one or more exempt purposes only if engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interest the exempt_purpose of as stated in the articles of incorporation exhibiting art as museums and providing art to other museums would be classified as educational as a c foundations educational defined-- i in general the term educational as used in sec_501 uscs sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community ii examples of educational organizations the following are examples of organizations which if they otherwise meet the requirements of this section are educational example an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on form 886a department of the treasury - internal_revenue_service schedule no or exhibit yeatr period ended name of taxpayer explanation of items 20xx example an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television example an organization which presents a course of instruction by means of correspondence or through the utilization of television or radio example museums zoos planetariums symphony orchestras and other similar organizations in christian manner international inc v commissioner t c exemption denied because principle activity not verified as in furtherance of exempt_purpose principle activity not an education purpose activity taxpayer’s position the requested records were lost in the years of the organizations operations the statements and letters provided explained the operation of the organization where in furtherance of the exempt_purpose government’s position was granted exemption for the exempt_purpose of exhibiting and providing to museums for exhibition in the u s and possibly europe in excess of years of operation the foundation claims to have had one exhibition with to year duration in the u s was not verified one exhibit of to years does not qualify as carrying out an exempt_purpose for o plus years of operations foundation stated they are paying several expenses for the exhibition in duration the department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer year period ended 20xx archaeologists for carbon dusting in the archaeologist but the exempt_purpose is supplying museums in the u s and possibly europe and the living_expenses of to did not verify the conduct of substantial activities conclusion in furtherance of the foundation exempt_purpose and therefore should be revoked
